PER CURIAM.
The Court of Appeals held in this case that heirs to an estate had standing to file a free-standing lawsuit against the estate's accountant for malpractice and negligence, to which action the personal representative could later become substitute plaintiff. Inlow v. Ernst & Young, LLP, 771 N.E.2d 1174 (Ind.Ct.App.2002).
We granted transfer, thereby vacating the opinion of the Court of Appeals. Ind. Appellate Rule 58(A).
The parties have now filed a stipulation indicating that all pending matters between them have been settled. While we have occasionally issued opinions on matters already settled by the litigants, here, we elect to grant their request that the appeal be DISMISSED.
All Justices concur, except SULLIVAN, J., who is not participating.